—In an action to recover damages for personal injuries, etc., the defendant Maybury Corporation appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Franco, J.), dated October 15, 2001, as denied its cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, and the plaintiffs separately appeal from the same order.
Ordered that the appeal by the plaintiffs is dismissed as abandoned (see 22 NYCRR 67Ó.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendant Maybury Corporation; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the cross motion of the defendant Maybury Corporation for summary judgment as untimely (see CPLR 3212 [a]). The cross motion was filed 17 days after the court-ordered deadline for the filing of motions (see CPLR 3212 [a]), and there was no showing of good cause for this delay (see Kaminski v Modern Italian Bakery of W. Babylon, 282 AD2d 652, 653; Anzalone v Varis, 254 AD2d 381). Altman, J.P., S. Miller, Adams and Mastro, JJ., concur.